IN THE COURT OF APPEALS OF IOWA

                                   No. 18-1958
                              Filed January 9, 2019


IN THE INTEREST OF C.T., R.T., and C.T.,
Minor Children,

R.T., Father,
       Appellant.
________________________________________________________________


       Appeal from the Iowa District Court for Linn County, Susan F. Flaherty,

Associate Juvenile Judge.



       A father appeals a juvenile court order terminating his parental rights to

three children. AFFIRMED.



       David R. Fiester, Cedar Rapids, for appellant father.

       Thomas J. Miller, Attorney General, and Kathryn K. Lang, Assistant

Attorney General, for appellee State.

       Julie Trachta of Linn County Advocate, Inc., Cedar Rapids, guardian ad

litem for minor children.



       Considered by Tabor, P.J., and Mullins and Bower, JJ.
                                             2


TABOR, Presiding Judge.

       Methamphetamine use and domestic violence in the home prompted the

Iowa Department of Human Services (DHS) to intervene with this family. The

juvenile court approved removal of the three children—Co.T., R.T., and Ca.T.—

from their parents’ care in June 2017.           More than one year later, the court

terminated parental rights. On appeal, the father, Randy, argues the State failed

to offer clear and convincing evidence the children could not be returned to his

custody at the present time.1 See Iowa Code § 232.116(1)(f), (h) (2018). In the

alternative, he asks for more time to complete the DHS case plan expectations.

He also urges termination is not in the children’s best interests. And, because they

are in the care of their maternal grandmother, Randy believes the children would

not suffer harm if we delay permanency.

       After reviewing the record, our conclusions match those of the juvenile

court.2 Despite Randy’s recent progress in drug treatment, sufficient evidence

supported the statutory grounds for termination. Like the district court, we do not

see Iowa Code subsections 232.116(2) or (3) as barriers to termination. Nor do

we believe an additional six months would eliminate the need for removal. See

Iowa Code § 232.104(2)(b). Accordingly, we affirm the termination order.



1
  The order also severed the parental rights of the children’s mother, April, who voluntarily
consented to termination and does not appeal.
2
  We review termination proceedings de novo, examining both the facts and law and
adjudicating anew those issues properly preserved and presented. In re L.G., 532 N.W.2d
478, 480 (Iowa Ct. App. 1995). We are not bound by the juvenile court’s factual findings
but give them weight, especially when witness credibility is involved. In re M.W., 876
N.W.2d 212, 219 (Iowa 2016). As the petitioning party, the State must offer clear and
convincing proof, which means we have no “serious or substantial doubts as to the
correctness [of] conclusions of law drawn from the evidence.” In re D.W., 791 N.W.2d
703, 706 (Iowa 2010) (quoting In re C.B., 611 N.W.2d 489, 492 (Iowa 2000)).
                                         3


I.     Facts and Prior Proceedings

       Randy and April have three children: Co.T., born in 2008; R.T., born in 2013;

and Ca.T., born in 2015. A child-abuse assessment in June 2017 recommended

removal of the children based on the parents’ abuse of methamphetamine and

several incidents where the parents engaged in violence against one another.

Since the court approved removal, the children have been in the care of their

maternal grandmother.     The parents stipulated the children were in need of

assistance (CINA) in July 2017.

       Randy continued to use methamphetamine “on and off” for the next year.3

In March 2018, the police arrested Randy for possession of methamphetamine.4

In April 2018, during a supervised visit at Randy’s home, the youngest child, Ca.T.,

found a glass pipe with burnt resident behind the couch and put it in her mouth.5

That same month, Randy received a diagnosis of severe methamphetamine use

disorder. He began residential substance-abuse treatment in mid-June 2018 and

completed the program in early July, though he left a few days early to attend court

hearings. He did not undertake ongoing outpatient treatment as recommended.

He testified he was attending Narcotics Anonymous meetings. At the time of the

termination hearing, Randy had logged only about six weeks of sobriety.

       In addition to his substance-abuse struggles, Randy continued his “toxic”

relationship with April throughout the CINA case. In April 2018, Randy hit her in

the face, splitting her lip. The continuing violence increased the frustration ten-


3
  Randy had a history of methamphetamine abuse dating back to his teen years. He
testified to being sober for five years but then relapsing in 2016.
4
  He pleaded guilty to that charge in July 2018.
5
  After this incident, the DHS moved the visits to locations in the community.
                                                4


year-old Co.T. felt toward his parents. By the time of the termination hearing,

Randy hadn’t yet started domestic abuse prevention classes. And social workers

were not convinced Randy could end the unhealthy pattern of abuse toward April.

          During most of the CINA case, Randy was inconsistent in his visits with the

children, missing an average of two scheduled sessions per month. In the month

before the hearing, Randy became more reliable, according to social workers.

Overall, his visits went well. Randy was “interactive” with the children, though he

had some difficulty handling all three children in public places. The oldest, Co.T.,

grew reluctant to attend the visits because of his increasing anger toward his

parents. The guardian ad litem (GAL) reported, “From [Co.T.’s] perspective he

should not have to interrupt his life to attend visits if his parents are not doing their

part to work hard to have them return home.”

          The State petitioned to terminate parental rights in May 2018. The juvenile

court held a hearing in late July and issued its termination order in October. Randy

filed a timely petition on appeal.

II.       Analysis

          A. Statutory Grounds

          In terminating parental rights under Iowa Code section 232.116(1), the

juvenile court relied on paragraph (f) as to the older children and paragraph (h) as

to the youngest child.6 Randy challenges the shared fourth element of both



6
    Under paragraph (f), the State must prove:
                 (1) The child is four years of age or older.
                 (2) The child has been adjudicated a [CINA] pursuant to section
         232.96.
                 (3) The child has been removed from the physical custody of the
         child’s parents for at least twelve of the last eighteen months, or for the last
                                            5

paragraphs, claiming he was ready to resume care of the children. See D.W., 791

N.W.2d at 707 (interpreting “present time” to mean the date of the termination

hearing). He recognizes he needed help with his substance abuse and points to

his recent success with treatment.

       Like the juvenile court, we commend Randy for starting to work toward long-

term sobriety. But we likewise share the juvenile court’s caveat that “the evidence

does not support the conclusion that Randy’s personal struggles are behind him,

either now or in the reasonably near future.”          His efforts to accept parental

responsibility are of recent origin. The evidence demonstrated he had not taken

sufficient steps to be a safe and stable parent. He had not started outpatient

substance-abuse treatment. He was living with his mother and did not have

access to his home—he had rented it to a friend with her own substance abuse

history and testified he did not feel he could ask the friend to leave. And he had

not addressed his history of domestic violence toward April. Clear and convincing

evidence supported termination of Randy’s parental rights under paragraphs (f)



      twelve consecutive months and any trial period at home has been less than
      thirty days.
              (4) There is clear and convincing evidence that at the present time
      the child cannot be returned to the custody of the child’s parents as
      provided in section 232.102.
Iowa Code § 232.116(1)(f). Under paragraph (h), the State must prove:
              (1) The child is three years of age or younger.
              (2) The child has been adjudicated a [CINA] pursuant to section
      232.96.
              (3) The child has been removed from the physical custody of the
      child’s parents for at least six months of the last twelve months, or for the
      last six consecutive months and any trial period at home has been less
      than thirty days.
              (4) There is clear and convincing evidence that the child cannot be
      returned to the custody of the child’s parents as provided in section 232.102
      at the present time.
Iowa Code § 232.116(1)(h).
                                         6

and (h). See id. at 707–08 (noting parent’s “marginal improvements after services

were received” did not overcome time frame for termination under statute).

       B. Best Interests and Closeness of Relationship

       Randy next argues termination was not in the children’s best interests

because of their close relationship with him. In determining best interests, we give

primary consideration to the children’s safety, to the best placement for furthering

their long-term nurturing and growth, and to their physical, mental, and emotional

condition and needs. Iowa Code § 232.116(2); see In re P.L., 778 N.W.2d 33, 40

(Iowa 2010) (rejecting use of an unstructured best-interests test). The juvenile

court may refrain from terminating parental rights if clear and convincing evidence

shows severing the ties would be detrimental to the children due to their close

relationship with the parent. Iowa Code § 232.116(3)(c).

       The record supports Randy’s assertion he has a strong bond with the

children, though Co.T. harbored a mounting frustration with his parents’ lack of

progress. But the record does not indicate termination will be detrimental to the

children’s long-term best interests. The children have developed a “good routine”

at their grandmother’s house, and she is interested in being a long-term placement

option. Moving the children toward a permanent home is in their best interests.

       C. Request to Delay Permanency

       Randy argues the juvenile court should have given more weight to his

recent progress when contemplating his request for more time to work toward

reunification. He contends, “As the children were in the care of their maternal

grandmother, they would suffer no harm if Randy were granted more time.”
                                          7


       The juvenile court may delay permanency if it determines the need for

removal of the children from their home will no longer exist at the end of the

additional six-month period. Iowa Code § 232.104(2)(b). But “[a] parent does not

have an unlimited amount of time in which to correct his or her deficiencies.” In re

H.L.B.R., 567 N.W.2d 675, 677 (Iowa Ct. App. 1997). After statutory timelines

have run, the children’s best interests are promoted by termination. In re L.M.F.,

490 N.W.2d 66, 68 (Iowa 1992).         Children cannot wait indefinitely for stable

parents. D.W., 791 N.W.2d at 707. Randy is mistaken in contending the children

will not be hurt by waiting for him to regain his stability. The GAL reported the lack

of progress toward reunification was taking a toll on the children, especially Co.T.

Postponing permanency is not warranted on this record.

       AFFIRMED.